DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1: 
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of generate a reduced autoregressive model based on the acquired time series data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generate a reduced autoregressive model based on the acquired time series data” in the context of this claim encompasses the user manually generating the model based on the acquired data. 
Similarly, the limitation of create a network structure based on the reduced autoregressive model, the network structure including a plurality of nodes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “create a network structure based on the reduced autoregressive model, the network structure including a plurality of nodes” in the context of this claim encompasses the user manually using the model to create a network structure which includes a plurality of nodes. 
Similarly, the limitation of generate a predicted future result of a health-related event of a patient using the reduced autoregressive model, the event being currently in progress and the predicted future result being related to the human health metric, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generate a predicted future result of a health-related event of a patient using the reduced autoregressive model, the event being currently in progress and the predicted 
Similarly, the limitation of wherein a direct distance between two nodes of the network structure is defined by a ratio, wherein the ratio is a parameter of a time delay term of the reduced autoregressive model divided by a square root of a sum of squares of all parameters of respective terms in the reduced autoregressive model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “wherein a direct distance between two nodes of the network structure is defined by a ratio, wherein the ratio is a parameter of a time delay term of the reduced autoregressive model divided by a square root of a sum of squares of all parameters of respective terms in the reduced autoregressive model” in the context of this claim encompasses the user manually creating the network structure using the claimed ratio as a distance between nodes. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a memory; and a processor in communication with the memory; and a display. The memory, processor,  and display are recited at a high-level of generality (i.e., as a generic processor 
Further, the claim recites acquire time series data of a human health metric; and output information related to the predicted future result. The acquisition of data and outputting of data to a display are recited at a high level of generality and amounts to mere insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory, a processor, and a display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the acquire time series data of a human health metric; and output information related to the predicted future result was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Regarding the acquire step, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, 
Conclusion: The claim is not patent eligible. 
Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the human health metric is heart rate data encompasses the user manually carrying out the above abstract steps using human health data. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 4:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers both performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 5: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein nodes of the network are based on time delay terms of the reduced autoregressive model, and the nodes are connected to the term at the current time of the health-related event encompasses the user manually creating the network structure with these restrictions and calculations, such as using the time delay terms for the nodes of the network structure.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited. Accordingly, the claim is not patent eligible.
Regarding Claim 6: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein when two of the nodes are connected to each other via another one or more of the nodes, the processor determines the sum of direct distances between the respective connected nodes as an indirect distance encompasses the user manually creating the network structure with these restrictions and calculations such as using the indirect distance when two nodes have one or more intervening nodes as the distance between the two nodes.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 7: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the processor is configured to create the network structure by nodes connected to each other with a path having a shortest distance between the direct distance and the indirect distance encompasses the user manually creating the network structure with these restrictions and calculations since two nodes will have a shortest distance between direct and indirect distances.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Regarding Claim 8: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the processor is further configured to retrieve a homology between different time series data from characteristics of the network structure encompasses the user manually determining homology between time series data using the network structure by looking for homologous data in the time series.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Regarding Claim 9: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the processor is configured to convert the network structure into a matrix, and retrieve the homology of the matrix encompasses the user manually doing the matrix conversion by placing 1’s or 0’s for the nodes in the appropriate locations in the matrix, and determination of homology based on the created matrix.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Regarding Claim 10: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the processor is configured to arrange the nodes in a horizontal direction and a vertical direction, and put 1 for the nodes connected to each other and 0 for nodes unconnected to each other to form the matrix encompasses the user manually arrange and form a matrix where the nodes are arranged in a horizontal direction and a vertical direction, and putting 1 for the nodes connected to each other and 0 for nodes unconnected to each other to form the matrix.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Regarding Claim 11: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than the processor, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, wherein the matrix comprises a plurality of matrices, and the processor is configured to retrieve the homology by a value obtained in such a manner that a difference between the plurality of matrices is calculated after matching the sizes thereof, and the square root of the sum of the squares of elements constituting the difference is divided by the number of the elements encompasses the user manually doing these calculations to determine a homology of the data.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Claims 12-13 are rejected on the same grounds as claims 1 -2.

Claims 14-15 are rejected on the same grounds as claims 1 -2. However claim 14 includes the additional element of non-transitory recording medium.  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of non-transitory recording medium. The non-transitory recording medium is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Potential Allowable Subject Matter
Claims 1, 2, and 4-15 would be allowable if rewritten or amended to overcome the rejection(s) under the 35 U.S.C. 101, set forth in this Office action.

Response to Arguments
Regarding the 35 U.S.C. 101 arguments, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims provide a technological improvement in the healthcare field because they can improve patient care decisions.  Examiner disagrees.
Applicant mischaracterizes the improvement as technological.  The improvement is to the abstract idea, and that abstract idea is being implemented on a generic computer.  It is important to note, the judicial exception alone cannot provide the improvement – see MPEP 2106.05(a).
For at least this reason, the 35 U.S.C. 101 rejections are maintained.

Conclusion
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123